Title: Enclosure: From Ephraim Brasher to William Seton, [24–28 December 1790]
From: Brasher, Ephraim
To: Seton, William


[December 24–28, 1790]

The several pieces of foreign Coins, were Essayed at the request of William Seton Esqr: December 24th: 1790, and produced as follows





Car gr



12 Grains of A Spanish Doubloon
1777
Essayed produced
10.¹⁹⁄₂₄ pure gold 1.⁵⁄₂₄ Silver
}
Worse than Stand ⁵⁄₂₄


12 Do:
Do:
1782
tested
12





parted
 1

Silver




11.

Standard


12 Do. of A Portugal half Joe
1746
tested
11.¹⁴⁄₂₄
}
¹⁰⁄₂₄ Copper, ¹⁷⁄₂₄ Silver W ³⁄₂₄



parted pure
10.²¹⁄₂₄


12 Do.
Do.
1774
tested
11.¹⁶⁄₂₄
}
⁸⁄₂₄ Copper. ¹⁷⁄₂₄ Silver W ¹⁄₂₄



parted pure
10.²³⁄₂₄


12 Do
Do.
1782
tested
12
}
Silver, Alloy   W ⁸⁄₂₄



parted pure
10.¹⁶⁄₂₄


12 Do. of A Moidore
1722
tested 
11.¹²⁄₂₄
}
¹²⁄₂₄ Copper ¹³⁄₂₄ Silver W ¹⁄₂₄



parted pure
10.²³⁄₂₄


12. Do. of A British Guinea
1745
tested
11.¹⁰⁄₂₄
}
¹⁴⁄₂₄ Copper ¹⁰⁄₂₄ Silver Standard



parted pure
11



12 Do
Do
1785
tested
11.¹⁶⁄₂₄
}
⁸⁄₂₄ Copper, ¹⁶⁄₂₄ Silver Standard



parted pure
11


12 Do
Do
1787
tested
 ditto

do.   Standard


12 Do of A French Guinea
1733
tested
11.¹⁸⁄₂₄
}
⁶⁄₂₄ Copper, ²²⁄₂₄ Silver W ⁴⁄₂₄



parted pure
10.²⁰⁄₂₄


12 Do
Do
1769
tested
11.¹²⁄₂₄
}
¹²⁄₂₄ Copper ¹⁸⁄₂₄ Silver W ⁶⁄₂₄



parted pure
10.¹⁸⁄₂₄


12 Do
Do
1788
tested
11.¹⁶⁄₂₄
}
¹⁶⁄₂₄ Copper ¹⁸⁄₂₄ Silver W ¹⁰⁄₂₄



parted pure
10.¹⁴⁄₂₄




1 Milled Pillar Dollar
1770. 2 dwt 12 gra in the
lb Troy
Worse than Standard


1 Do
1772. 3 dwt: 2 gra in
Do
W


1 Do
1788. 3 dwt. 2 gra
Do.
W


